 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WESLEY PANIGHETTI,                              No. 2:19-cv-00015 MCE GGH P
12                      Petitioner,
13           v.                                       ORDER
14    J. GASTELLO,
15                      Respondent.
16

17          Petitioner has filed a “motion to file supplemental briefing” seeking to introduce “newly

18   discovered legal authority supporting” petitioner’s claims. ECF No. 25. However, petitioner

19   provides case law pertaining to 42 U.S.C. § 1983 actions which are inapplicable in a federal

20   habeas petition. Accordingly, petitioner’s motion for leave to file supplemental briefing (ECF No.

21   25) in support of his federal habeas petition is DENIED.

22          IT IS SO ORDERED.

23   Dated: June 5, 2019
                                                /s/ Gregory G. Hollows
24                                      UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                      1
